Citation Nr: 0101802	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In October 1999, the Board remanded this case for additional 
development to include an appropriate examination in order to 
evaluate the veteran's left shoulder disability.  Following 
this examination, the RO determined that an increased rating 
of 20 percent was warranted.  The veteran is presumed to be 
seeking the maximum possible evaluation, thus his appeal 
remains before the Board.  AB v. Brown, 6 Vet App 35 (1993).

During VA outpatient treatment in February 2000, the veteran 
was without work and experiencing a great deal of stress.  
This report could be construed as raising the issue of 
entitlement to pension benefits.  That issue has not been 
adjudicated, and is referred to the RO for appropriate 
action.


REMAND

In its prior remand the Board requested that the veteran be 
afforded an examination in which the examiner comment on the 
presence or absence of nonunion involving the clavicle or 
scapulohumeral joint, as well as on the frequency of 
dislocations and whether there was guarding of any movements.  
The veteran was afforded an examination in March 2000, but 
the examiner did not report the requested information.  The 
need for some of this information was rendered moot by the 
RO's grant of the 20 percent evaluation.  However, a remand 
by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id, see 
also Smith v. Gober, No. 99-1471 (U.S. Vet. App., Dec. 4, 
2000).  Some of the findings requested by the Board could 
serve as the basis for granting a higher evaluation.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has recently held that in 
such a case the examination report should be returned to the 
examiner for clarification.  Smith v. Gober, No. 99-1471 
(U.S. Vet. App. Dec. 4, 2000).

On the April 2000 examination the veteran reported that he 
had received treatment of a left shoulder injury sometime in 
1999.  Records of this treatment are not part of the claims 
folder.

Accordingly, this case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
his left shoulder disability since 1998.  
The RO should then take all necessary 
steps to obtain copies of all records not 
already contained in the claims folder.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The RO should request that the 
examiner who conducted the April 2000 
examination clarify whether the veteran 
has fibrous union, nonunion, or loss of 
the head of the humerus.  The examiner 
should also be requested to clarify 
whether the veteran had functional 
impairment such as would limit arm motion 
to 25 degrees or less from the side.  The 
examiner should review the claims folder, 
including a copy of this remand, prior to 
completing the report.

If the examiner who conducted the April 
2000 examination is unavailable, or 
otherwise unable to supply the requested 
information, the veteran should be 
afforded a new examination for the 
purpose of obtaining that information.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examination 
requested in accordance with this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of that claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





